Citation Nr: 0114862	
Decision Date: 05/29/01    Archive Date: 06/04/01	

DOCKET NO.  00-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 
1994, for the grant of service connection for post-traumatic 
stress disorder, (PTSD).  

2.  Entitlement to an evaluation greater than 30 percent for 
PTSD prior to January 11, 1999.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that implemented a March 1999 
Board decision granting service connection for PTSD.  The 
December 1999 RO decision assigned an effective date of 
November 30, 1994, for the grant of service connection for 
PTSD.  The RO decision also assigned a 30 percent evaluation 
from November 30, 1994, and a 100 percent evaluation from 
January 11, 1999.  


FINDINGS OF FACT

1.  On November 30, 1994, the veteran submitted his initial 
claim for PTSD.  

2.  By decision in December 1999, the RO assigned an 
effective date for service connection for PTSD of 
November 30, 1994.  

3.  From November 30, 1994, to April 26, 1995, the veteran's 
service-connected PTSD was manifested by definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships and definite industrial impairment, 
but considerable social and industrial impairment were not 
demonstrated.  

4.  From April 27, 1995, to June 30, 1996, the veteran's 
service-connected PTSD was manifested by severe social and 
industrial impairment, but totally incapacitating 
psychoneurotic symptoms resulting in total isolation in the 
community, totally incapacitating psychoneurotic behavior 
equating to a profound retreat from mature behavior or being 
demonstrably unable to obtain or retain employment was not 
demonstrated.  

5.  From July 1, 1996, the veteran's service-connected PTSD 
was manifested by symptoms such that his reliability, 
flexibility, and efficiency have been impaired to an extent 
that he is demonstrably unable to obtain or retain 
substantially gainful employment.  

CONCLUSIONS OF LAW

1.  An effective date earlier than November 30, 1994, for 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5101(a) (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 38 C.F.R. §§ 3.155(a), 3.400(b)(2) (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
from November 30, 1994, to April 26, 1995, have not been met.  
38 U.S.C.A. § 1155 (West 1991); VCAA; 38 C.F.R. §§ 4.1, 4.2, 
4.10, (4.132, Diagnostic Code 9411 prior to November 7, 1996) 
(2000).  

3.  The criteria for an evaluation of 70 percent for PTSD 
from April 27, 1995, to June 30, 1996, have been met.  
38 U.S.C.A. § 1155, VCAA; 38 C.F.R. §§ 4.1, 4.2, 4.10 (4.132, 
Diagnostic Code 9411 prior to November 7, 1996).  

4.  The criteria for a 100 percent evaluation for PTSD from 
July 1, 1996, have been met.  38 U.S.C.A. § 1155; VCAA; 
38 C.F.R. §§ 4.1, 4.2, 4.10 (4.132, Diagnostic Code 9411 
prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran 
and his representative have been provided with a supplemental 
statement of the case informing them of the evidence 
necessary to substantiate the claims of entitlement to an 
earlier effective date for service-connected PTSD and an 
evaluation greater than 30 percent prior to January 11, 1999.  
VA and private treatment records have been obtained and the 
veteran has been afforded VA examinations.  Therefore, the 
Board concludes that the VA has complied with the VCAA.  

I.  Effective Date of Service Connection

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a) (2000).  Fleshman v. Brown, 9 Vet. App. 548, 
551-52 (1996); affirmed at Fleshman v. West, 138 F.3d 1429 
(Fed. Cir. 1998).  

The veteran submitted formal claims for benefits in December 
1968, May 1991, and May 1994.  None of these claims make any 
reference to PTSD or any psychiatric disability.  Since none 
of these formal claims mention psychiatric disability, 
including PTSD, they may not be construed as either formal or 
informal claims for service connection for PTSD because they 
do not identify service connection for PTSD as a benefit 
sought.  

Although the report of a July 1994 VA examination indicates 
that the veteran reported that he was nervous and felt 
anxious at times, this examination report does not indicate 
that the veteran desired to claim service connection for PTSD 
or that he desired to seek any benefits for psychiatric 
disability.  The initial communication from the veteran 
indicating that he desired to establish service connection 
for PTSD is a written statement received on November 30, 
1994.  It was this informal claim that the RO used to 
establish November 30, 1994, as the date of entitlement to 
service connection.  Although the veteran's February 2000 
substantive appeal indicates that VA treatment records dated 
in June 1994 should establish entitlement to an earlier 
effective date for service connection, a review of VA 
treatment records dated from June 1994 do not indicate any 
expression of intent to apply for a benefit related to PTSD.  

On the basis of the record and governing law and regulations, 
there is no evidence indicating that the veteran indicated an 
intent to apply for service connection for PTSD prior to the 
receipt of the written statement on November 30, 1994.  Since 
there is no evidence that the veteran communicated an intent 
to apply for service connection for PTSD prior to 
November 30, 1994, and the evidence reflects that this was 
the first date the veteran communicated the intent to apply 
for service connection for PTSD, a preponderance of the 
evidence is against an effective date prior to November 30, 
1994, for the grant of service connection for PTSD since this 
was the first date the veteran filed a claim for service 
connection for PTSD and it was more than one year following 
his discharge from active service.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
PTSD.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  During the 
pendency of the veteran's appeal, the rating criteria for 
evaluating psychiatric disorders was changed, effective 
November 7, 1996.  See Rating Schedule Mental Disorders, 61 
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held 
that, when the law or regulations change after a claim has 
been filed, but before the appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  However, new rating 
criteria regarding mental disorders are effective only from 
the date of enactment and do not have retroactive application 
prior to November 7, 1996.  38 U.S.C.A. § 5110(g) (West 
1991).  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996), a 100 percent schedular evaluation is 
warranted where the veteran is totally isolated in the 
community, exhibits totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or is demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 
7 Vet. App. 95 (1994).  A 70 percent evaluation is warranted 
where the veteran's ability to maintain favorable 
relationships with people and his ability to obtain or retain 
employment is severely impaired.  A 50 percent rating is 
assigned where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable impairment.  A 
30 percent rating is applicable where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

In light of the Board's determination herein that a 
100 percent evaluation is warranted from July 1, 1996, the 
Board has not evaluated the veteran's service-connected PTSD 
under the criteria in effect from November 7, 1996, because 
the new criteria do not have retroactive effect prior to 
November 7, 1996.  Accordingly, the Board's evaluation of the 
veteran's service-connected PTSD is under the criteria that 
were in effect prior to November 7, 1996.  

The report of a March 1995 VA psychiatric examination 
reflects that the veteran reported that he did not trust 
anyone.  He indicated that he did different kinds of work.  
He was a carpenter helper.  He did not have too many friends 
because he did not trust anyone.  He slept with weapons for 
protection.  The examiner was unable to get a clear picture 
and recommended a period of hospitalization for observation 
and evaluation to determine if the veteran had PTSD.  

On March 27, 1995, the veteran was hospitalized for a period 
of observation and evaluation for PTSD.  He was discharged on 
April 5, 1995.  The report relating to this period of 
hospitalization reflects that the veteran had no previous 
psychiatric history.  He was not on any medications.  On 
mental status examination, the veteran was neatly dressed 
with average hygiene and grooming.  He demonstrated normal 
motor activity.  His speech was somewhat hesitant but 
otherwise spontaneous and appropriate.  His mood was somewhat 
depressed.  He demonstrated mild hypervigilance and some 
hopelessness along with mild paranoia.  Thought content was 
otherwise within normal limits.  His recent memory was fair 
and remote memory was good.  His insight was poor and 
judgment was considered fair.  Psychological testing revealed 
some characteristics of PTSD, including the inability to 
sleep without a weapon, hypervigilance, and occasional 
recurring nightmares regarding his Vietnam experiences.  The 
veteran interacted well with other patients in the ward.  The 
veteran's global assessment of functioning (GAF) was 
indicated to be 65 on admission and 70 on discharge.  

A VA hospital discharge summary, relating to a period of 
hospitalization from April 27, 1995, to May 3, 1995, reflects 
a diagnosis of PTSD.  The veteran's GAF on admission was 40 
and on discharge was 60.  The veteran appeared anxious and 
fearful with PTSD phenomenon expressed.  

A June 1995 report by Ken Allen, a private social worker, 
reflects that the veteran was alert, oriented times three, 
and cooperative.  His thoughts were clear, relevant, and goal 
oriented.  No thought disorder was present and there were no 
hallucinations or delusions present.  Judgment was fairly 
good and insight was depressed.  The veteran's mood was one 
of depression.  The veteran had nightly nightmares, night 
sweats, and sleep disruptions.  He had loss of interest, loss 
of energy, and loss of motivation.  His hyperarousal was 
evidenced by intrusive and recurrent distressing memories, 
sleep disturbance, nightmares, night sweats, hypersensitivity 
to injustice, fear of loss of control, hyperalertness, 
difficulty with authority figures, fantasies of retaliation 
and destruction, distrust of everyone, concentration 
problems, self-destructive behavior, suicidal ideation, 
anxiety, easily startled, anger outbursts, and anxiety 
attacks.  The diagnoses included PTSD, chronic, very severe, 
and chronic recurrent depression secondary thereto.  It was 
indicated that the veteran needed therapy.  

A December 1996 letter from Mr. Allen reflects that he had 
first seen the veteran on June 16, 1995.  He continued to see 
the veteran in weekly individual treatment sessions.  The 
diagnoses continued to include chronic very severe PTSD with 
chronic recurrent depression secondary thereto.  He indicated 
that the veteran was unemployed and could not remain employed 
because of his anger and problems with authority.  

An August 1997 letter from Karen Epps, M.S., and James R. 
Blackburn, Ph.D., private practitioners, reflects that the 
veteran had been seen since the spring of 1997.  He was 
suicidal and vaguely homicidal.  He had since been followed 
twice a month for therapy.  It was their clinical opinion 
that the veteran was unable to function adequately and/or 
productively in any occupational or interpersonal capacity 
due to his exacerbated PTSD symptomatology and significant 
diminished social functioning.  An April 1997 record from 
these private practitioners reflects that the veteran had 
been unable to work since June 1996 and had been gainfully 
employed in construction prior thereto.  It indicates that 
his GAF was 20 at that time and 40 was the highest during the 
prior year.  

An April 1997 VA hospital discharge summary reflects 
diagnoses including depression and PTSD by history.  The 
veteran's GAF at admission was indicated to be 45 and at 
discharge 65.  It was believed that the veteran was 
employable at discharge.  

A July 1999 letter from Mr. Allen reflects that the veteran's 
PTSD remained quite substantial as it did in July 1996 when 
he first saw the veteran.  It indicates that the veteran has 
depression secondary to his PTSD and that the veteran 
experiences helplessness, hopelessness, loss of interest, 
motivation and energy, night sweats, nightmares, sleep 
disruptions, tiredness in the morning, suicidal ideation 
without pain, and blunted affect.  The veteran's GAF during 
the prior year was indicated to be 35 and his present GAF was 
indicated to be 30.  The report of an October 1999 VA 
psychiatric examination reflects that the veteran had not 
worked since 1996.  The diagnoses included PTSD and the 
veteran's GAF was indicated to be 45 and the highest during 
the past year was indicated to be 45.  The examiner's opinion 
was that the veteran's anxiety, depressed mood, and paranoia 
were secondary to his PTSD and that he was unable to work and 
maintain substantial gainful employment due to the severity 
of his symptoms.  

The Diagnostic and Statistical Manual of Mental Disorder, 4th 
Edition (DSM-IV), reflects that a GAF score of 21 to 30 
indicates that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas, e.g., no job.  A GAF of 31 to 40 reflects some 
impairment in reality testing of communication or major 
impairment in several areas, such as work, e.g. unable to 
work.  A GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  A 
GAF of 61 to 70 reflects some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

The competent medical evidence, during the period from 
November 30, 1994, to April 26, 1995, reflects that the 
veteran had no previous psychiatric history and was not on 
any medications.  His GAF was indicated, during a period of 
VA hospitalization for the specific purpose of observation 
and evaluation of PTSD, to be 65 at admission and 70 at 
discharge.  With consideration that this is indicative of 
symptoms that are mild and indicating that the veteran was 
generally functioning pretty well, and no competent medical 
evidence indicating that he was experiencing any greater 
degree of severity of impairment due to his PTSD during the 
period from November 30, 1994, to April 26, 1995, a 
preponderance of the evidence is against finding that the 
veteran's symptoms related to his PTSD were of a severity 
that is more than moderate but less than rather large or 
definite in nature.  Considering that competent medical 
evidence has indicated his symptoms during this period to be 
mild, a preponderance of the evidence is against a finding 
that his symptoms more nearly approximated considerable.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 30 percent that has been assigned 
during the period from November 30, 1994, to April 26, 1995.  

On April 27, 1995, the veteran was admitted to a VA facility.  
At admission, his GAF was indicated to be 40.  Although his 
GAF at discharge was indicated to be 60, it indicates that 
the veteran was then receiving psychiatric medication and was 
to be followed at a mental health clinic.  A June 1995 report 
by a private social worker indicates that the veteran's 
symptoms, relating to his PTSD, had increased and 
characterizes his PTSD as very severe.  

With consideration that symptoms related to the veteran's 
PTSD have been indicated to result in a GAF of 40 on 
April 27, 1995, as well as the private social worker's 
characterization of the veteran's PTSD as very severe at that 
time, the Board concludes that the evidence is in equipoise, 
with consideration of the improved GAF at the time of 
hospital discharge in May 1995, with respect to whether or 
not the symptoms associated with the veteran's PTSD more 
nearly approximated severe social and industrial impairment 
effective April 27, 1995.  In resolving all doubt in the 
veteran's behalf, a 70 percent evaluation for PTSD is 
assigned from April 27, 1995.  

The record reflects that the veteran submitted a claim in 
June 1999 indicating that he had been employed through June 
1996.  Further, as noted above, medical records indicate that 
the veteran continued his employment though June 1996.  It 
was not until after this date that competent medical evidence 
indicates that the veteran's symptoms associated with his 
PTSD resulted in his unemployability.  Following the 
veteran's termination of his employment after June 1996, it 
was noted in a December 1996 statement from Mr. Allen, as 
well as an August 1997 report from other private mental 
health care providers that the veteran was unemployable due 
to symptoms related to his service-connected PTSD.  An April 
1997 private report from Ms. Epps and Mr. Blackburn 
specifically indicates that the veteran was unable to work 
since June 1996, but was gainfully employed in construction 
prior thereto.  

Therefore, in accordance with the staged ratings provided for 
Fenderson, the evidence of record would support an increase 
to 70 percent effective April 27, 1995, as indicated above, 
but a preponderance of the evidence is against an evaluation 
greater than 70 percent from April 27, 1995, to June 30, 
1996, because there is no competent medical evidence 
indicating that the veteran was totally isolated in the 
community, exhibiting totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or demonstrably unable to obtain or retain employment during 
the period from April 27, 1995, to June 30, 1996.  Rather, 
there is competent medical evidence indicating that the 
veteran was not totally isolated in the community during this 
time and did not exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior during this time.  Further, there is 
competent medical evidence indicating that the veteran was 
able to obtain and retain employment during this period.  

After June 1996, the record reflects that the veteran has 
been unemployed.  Further, there is competent medical 
evidence indicating that the veteran was unable to obtain and 
retain gainful employment after July 1, 1996, with GAF scores 
being indicated to be 30, 35, and 45 subsequent to July 1, 
1996.  Further, competent medical evidence associates the 
veteran's inability to obtain and retain gainful employment 
from July 1, 1996, with his PTSD.  Therefore, while noting 
that there is evidence that the veteran experienced physical 
disability that also interfered with his employability from 
July 1, 1996, the evidence is in equipoise with respect to 
whether or not symptoms associated with his service-connected 
PTSD resulted in him being demonstrably unable to obtain or 
retain employment from July 1, 1996.  In resolving all doubt 
in the veteran's behalf, a 100 percent evaluation for PTSD 
from July 1, 1996, is warranted.  38 C.F.R. §§ 4.3, 4.7 
(2000); Johnson.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule, noting that during the period the 30 percent 
evaluation was assigned, the only hospitalization was related 
to a period of observation and evaluation to determine the 
existence of the veteran's PTSD and he was not in receipt of 
any psychiatric care or medication prior thereto.  Further, 
during the period that the 70 percent evaluation was 
assigned, the veteran remained employed and his only 
hospitalization during that period was at the very beginning 
of the period.  

With respect to the assertion that the veteran should have 
been assigned a total rating, this issue is moot from July 1, 
1996, the date the 100 percent evaluation has been granted.  
The veteran would have met the schedular criteria for a total 
rating based upon individual unemployability due to 
service-connected disability during the period that the 
70 percent evaluation has been granted, but there is no 
competent medical evidence that he was unemployable during 
this period and there is competent medical evidence, see the 
April 1997 report from Ms. Epps and Mr. Blackburn, indicating 
that the veteran had been gainfully employed in the field of 
construction since his release from the Army in 1968 until 
his inability to work since June 1996.  All of the competent 
medical evidence associates the veteran's inability to obtain 
and retain gainful employment with the ending of the June 
1996 time frame and indicates that the veteran was capable of 
obtaining and retaining gainful employment prior thereto.  
See the VA hospital discharge summaries indicating that the 
veteran's GAF in early April 1995 was 70 and in early May 
1995 was 60, as well as the June 1995 report from Mr. Allen 
indicating that, while the veteran's PTSD was very severe, he 
needed to increase his social contacts and decrease his 
isolation and Mr. Allen not indicating that the veteran was 
unemployable until his December 1996 update report.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran was unemployable under any 
applicable criteria prior to July 1, 1996.  38 C.F.R. 
§§ 4.15, 4.16, 4.18. 



ORDER

An effective date prior to November 30, 1994, for the grant 
of service connection for PTSD is denied.  

An evaluation greater than 30 percent for PTSD from April 30, 
1994, to April 26, 1995, is denied.  

An evaluation of 70 percent for PTSD for the period from 
April 27, 1995, to June 30, 1996, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

An evaluation of 100 percent for PTSD is granted for the 
period from July 1, 1996, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

